UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1439


LAWRENCE F. GLASER, individually and on behalf of Kimberly,
Erin, Hannah and Benjamin Glaser,

                Plaintiff - Appellant,

          and

MAUREEN GLASER, individually and       on   behalf   of    Kimberly,
Erin, Hannah and Benjamin Glaser,

                Plaintiff,

          v.

ENZO BIOCHEM, INCORPORATED; HEIMAN GROSS; BARRY WEINER;
ELAZAR   RABBANI;   SHARIM  RABBANI;   JOHN DELUCCA; DEAN
ENGELHARDT,
               Defendants - Appellees,

          and

RICHARD KEATING; DOUG YATES; JOHN DOE, 1-50,

                Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:02-cv-01242-GBL)


Submitted:   September 29, 2011             Decided:      October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Lawrence F. Glaser, Appellant Pro Se.   Donald Howard Chase,
MORRISON & COHEN, LLP, New York, New York; Robert Richardson
Vieth, COOLEY, GODWARD & KRONISH, LLP, Reston, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Lawrence F. Glaser appeals the district court’s order

denying his motion for reconsideration under Fed. R. Civ. P. 60

and motion for sanctions, which were filed in his civil action.

We   have   reviewed       the   record   and   find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Glaser    v.    Enzo    Biochem,    Inc.,   No.    1:02-cv-01242-GBL

(E.D. Va. Apr. 7, 2011).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the       court   and   argument      would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                          3